           Case 8:18-cv-02029-DOC-DFM Document 12 Filed 12/10/18 Page 1 of 1 Page ID #:55
 Attorney	or	Party	without	Attorney:			                                                                             For	Court	Use	Only
 P&P	Imports	LLC	
 Casey	H.	Kempner	(SBN	272149)	
 3233	W.	Castor	St.	
 Santa	Ana,	CA	92704
   Telephone	No: 650-488-8270

      Attorney	For:                                              Ref.	No.	or	File	No.:
                       Plaintiff
                                                                 P&P	IMPORTS	V	OUTUGO,INC

 Insert	name	of	Court,	and	Judicial	District	and	Branch	Court:
 UNITED	STATES	DISTRICT	COURT,	CENTRAL	DISTRICT	OF	CALIFORNIA
     Plaintiff:   P&P	IMPORTS	LLC,	a	California	limited	liability	company
 Defendant:       OUTUGO,	INC.;	et	al.

            PROOF	OF	SERVICE                  Hearing	Date:             Time:            Dept/Div:       Case	Number:
                                                                                                         8:18-CV-2029	DOC(DFMx)


1.    At	the	time	of	service	I	was	at	least	18	years	of	age	and	not	a	party	to	this	action.

2.    I	served	copies	of	the	Summons	in	a	Civil	Action,	Complaint	for	Damages	and	Injunctive	Relief,	Exhibit	A,	Exhibit	B,	Exhibit	C,
      Exhibit	D,	Exhibit	E,	Attached	a	Check	in	the	Amount	of	$25.00	Service	Fee	to	Secretary	of	State

3.    a.    Party	served:      OUTUGO,	INC.
      b.    Person	served:     TRISHA	ALONZO,	CUSTOMER	SERVICE	REPRESENTATIVE	FOR	THE	ARIZONA	CORPORATION	COMMISSION
                               ,	authorized	to	accept	served	under	F.R.C.P.	Rule	4.

4.    Address	where	the	party	was	served:       1300	W.	Washington	St.,	Phoenix,	AZ	85007

5.    I	served	the	party:
      a.	by	personal	service.	I	personally	delivered	the	documents	listed	in	item	2	to	the	party	or	person	authorized	to	receive	
      process	for	the	party	(1)	on:	Fri,	Nov	30	2018	(2)	at:	10:24	AM

6. Person	Who	Served	Papers:
   a.	Bill	Bilyk	(MC-8749)                                                      d.	The	Fee	for	Service	was:	$189.98
   b.	FIRST	LEGAL
      600	W.	Santa	Ana	Blvd.,	Ste.	101
      SANTA	ANA,	CA	92701
   c.	(714)	541-1110



7.    I	declare	under	penalty	of	perjury	under	the	laws	of	the	United	States	of	America	that	the	foregoing	is	true	and	correct.



                                                                                                     	


                                                                                 12/04/2018
                                                                                    (Date)                              (Signature)




                                                                     PROOF	OF                                                               2853796
                                                                      SERVICE                                                            (11344530)
